Statement of Additional Information (SAI) Supplement American Century Variable Portfolios, Inc. (SAI dated May 1, 2011) American Century Variable Portfolios II, Inc. (SAI dated May 1, 2011) Supplement dated August 1, 2011 The following replaces the Sub-Administrator section. Sub-Administrator The advisor has entered into an Administration Agreement with State Street Bank and Trust Company (SSB) to provide certain fund accounting, fund financial reporting, tax and treasury/tax compliance services for the funds, including striking the daily net asset value for each fund.The advisor pays SSB a monthly fee as compensation for these services that is based on the total net assets of accounts in the American Century complex serviced by SSB. ACS does pay SSB for some additional services on a per fund basis.While ACS continues to serve as the administrator of the funds, SSB provides sub-administrative services that were previously undertaken by ACS. The following replaces the Custodian Banks section. Custodian Banks State Street Bank and Trust Company (SSB), Lafayette Corporate Center, 2 Avenue de Lafayette, Boston, Massachusetts02111 serves as custodian of the funds’ cash and securities. Foreign securities, if any, are held by foreign banks participating in a network coordinated by SSB. Commerce Bank, N.A., 1000 Walnut, Kansas City, Missouri 64105, also serves as custodian of the funds’ cash to facilitate purchases and redemptions of fund shares. The custodians take no part in determining the investment policies of the funds or in deciding which securities are purchased or sold by the funds. The funds, however, may invest in certain obligations of the custodians and may purchase or sell certain securities from or to the custodians. ©2011 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-726981108
